Exhibit 10.1
(TRANSI LOGO) [g24235g2423500.gif]
July 30, 2010
Rick Feiler
321 Folly Island Court
Wilmington, NC 28411
Dear Rick:
On behalf of TranS1, Inc., I am pleased to offer you the position of Vice
President of Marketing, reporting directly to me, effective August 2, 2010.
The following describes the terms of our offer of employment to you.
Job Responsibilities:
As Vice President of Marketing, you will have the classic oversight
responsibilities attendant to the position, including product marketing,
promotions, marketing communications and professional affairs.
You will be expected to devote your full business time and best efforts to the
performance of your duties and responsibilities and to abide by Company policies
and procedures that may be changed from time to time.
Compensation:
A pre-tax annual compensation rate of $225,000 will be paid over twenty-four
(24) payroll periods during the year. Semi-monthly payroll dates are the 15th
and the last day of each month.
You will also be eligible for an annual bonus equal to a maximum of thirty (30%)
percent of your annual base salary, and based upon specific objectives
established in collaboration with me.
Stock Options:
As part of this promotion offer, and following the Board of Directors approval,
you will be granted options to purchase 40,000 shares of common stock of
TranS1®, Inc. The price per share will be established as the fair market value
at the time of Board approval. Once granted, the stock options shall vest 25% on
the first anniversary date of this promotion, and thereafter will vest in
thirty-six equal monthly installments. These options are subject to the
conditions outlined in the Company’s 2007 Stock Incentive Plan. A copy of the
Plan will be given to you on your acceptance of this offer.
301 Government Center Drive * Wilmington, NC 28403
910.332.1700 Voice * 866.954.8873 Fax
www.TranS1.com

 



--------------------------------------------------------------------------------



 



Relocation:
As you know, the Company may open a new office when business conditions dictate.
If that were to happen, TranS1 will pay for your moving expenses in accordance
with the provisions of the Executive Relocation Policy, currently under
development for Board approval.
Employment Integrity:
Because this new position carries great responsibility and exercises authority
which directly affects business performance, we have included a revised
Proprietary Information Agreement (PIA) with this offer.
Please note that this letter and your response do not constitute a contract of
employment for a stated term. This means that if you accept this offer, you will
retain the right to terminate your employment at any time and TranS1 will retain
a similar right.
 
This offer will remain open for a period of five (5) business days. Please
advise regarding your interest in accepting this position during this time by
signing and returning this offer letter and associated PIA.
866.954.8873 (fax) * tmcdonald@trans1.com
In accepting this offer, you represent that you have not relied on any
agreements or representations, written or oral, express or implied, with respect
to your employment that are not set forth in this letter.
We look forward to having you join the Trans1 Executive Staff and contributing
to the continued success of the Company.
Sincerely,
Ken Reali
President and COO
Accepted:

         
/s/ Rick Feiler
 
Rick Feiler
  August 2, 2010
 
Date    

 